Citation Nr: 0421052	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for a diabetes.

2.  Entitlement to service connection for high blood 
pressure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a liver disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for the residuals of a 
head injury.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1976 to December 1976; he subsequently served on 
active duty from June 1978 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veteran Affairs (VA).

The Board notes that service connection had been previously 
denied in December 1998 for hepatitis, hearing loss, a liver 
disability, residuals of a head injury, and an acquired 
psychiatric disorder.  Because there was no appeal of the 
1998 decision, the Board has characterized the appellant's 
current claims as to these five issues as claims to reopen.  
38 U.S.C.A. § 5108 (West 2002).  

In the VA Form 9 filed by the appellant in March 2003, he 
stated that he wanted to have a hearing before the Board in 
Washington, DC; a hearing was scheduled for February 27, 
2004.  On February 23, 2004, the appellant's representative 
notified the Board that the appellant wanted to have the 
scheduled hearing cancelled.  Under these circumstances, the 
Board considers the request for a hearing before the Board to 
be withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  The Board 
notes that the appellant's representative also asked that the 
record be held open for 90 days for the submission of 
additional evidence.  However, no additional evidence was 
submitted within those 90 days.  Thus the case is ready for 
appellate review.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
RO for action as described below.

This is a case in which none of the appellant's service 
medical records is in evidence; however, a few of his service 
personnel records are.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his 
claims in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The appellant indicated on a February 1998 VA Form 21-526, 
Application for Compensation or Pension, that he had 
previously filed a claim for VA compensation or pension.  
After the National Personnel Records Center (NPRC) notified 
the RO in March 1998 that NPRC had previously sent the 
requested records, under a claim number that was the same as 
the appellant's Social Security number, to VA on April 18, 
1984, the RO did search further and determined that St. Louis 
was where the records had been sent.  However, it is unclear 
whether the RO asked the St. Louis RO to search under the 
appellant's Social Security number instead of the claims file 
number.  In any case, the missing records were not found, and 
there is no indication that the RO undertook a search for 
alternative medical records.  Furthermore, the appellant 
stated, in a VA Form 21-4138 submitted in September 2002, 
that he had been hospitalized in a military hospital at Fort 
Hood in 1979.  (The appellant's service personnel records 
indicate that he was assigned to Fort Hood from July 1979 
until his discharge in April 1980.)  There is no indication 
that the RO attempted to obtain these inpatient records.

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as the 
veteran's.  A non-exhaustive list of documents that may be 
substituted for service medical records in this case 
includes:  statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians from whom a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The RO must take 
steps to identify and obtain alternate records for the 
appellant.

The record contains an August 30, 1999, letter from the 
Social Security Administration (SSA) concerning a change in 
the appellant's disability benefits.  However, complete 
copies of the medical records upon which the original 
disability award was based, as well as any associated SSA 
decision, including the List of Exhibits, have not been made 
part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Review of the medical evidence of record indicates that the 
appellant was hospitalized at the VAMC in Allen Park, 
Michigan in January 1982, and that he had been treated in 
that facility in 1979.  The 1979 treatment records have not 
been associated with the claims file.  The Board notes that 
only the discharge summaries from the appellant's multiple VA 
hospital stays dating back to 1982 have been obtained and 
associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his service 
connection claims and his claims to 
reopen, and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  
38 C.F.R. § 3.159 (2003).  

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the appellant, including a search for 
the 1979 Fort Hood Army Hospital records 
and searches at both the VA Records 
Management Center, St. Louis and the St. 
Louis RO under both the C-file number and 
the appellant's Social Security number.  

Also, the veteran should be specifically 
told of the possible sources of 
information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA Administrative Law Judge 
(ALJ) decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

4.  The RO should obtain all available 
medical records associated with the 
appellant's 1979 inpatient or outpatient 
treatment at the VAMC in Allen Park, MI.  
The RO should also obtain the complete 
medical records associated with each VA 
hospital discharge summary of record.

5.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for any of his claimed 
disabilities, not already of record.  
After obtaining the appropriate signed 
authorization(s) for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
claims to reopen, as well as his claims 
of service connection for diabetes and 
high blood pressure.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  Both 
old and new provisions of 38 C.F.R. 
§ 3.156 should be cited.  38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.156 (2003).  
All relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. The appellant need take no action unless otherwise 
notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

